



CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT
(Director Equity Incentive Program)


_____________________, Amgen Inc. Grantee:


On this __ day of _______________ (the “Grant Date”), Amgen Inc., a Delaware
corporation (the “Company”), pursuant to its Amgen Inc. 2009 Director Equity
Incentive Program (as amended and/or restated from time to time, the “Program”)
has granted to you, the grantee named above, an award (the “Award”) of
_____________ restricted stock units (the “Units”) with respect to
______________ Shares on the terms and conditions set forth in this Restricted
Stock Unit Agreement, including any appendix hereto (as further described in
Section XV below) containing special terms and conditions applicable to your
country (collectively, this “Agreement”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Program.


I. Non-Plan Grant. The Award and the Units granted hereunder are granted as a
stand-alone award, separate and apart from, and not granted under, or subject
to, the terms of the Amgen Inc. Amended and Restated 2009 Equity Incentive Plan,
as amended and/or restated from time to time (the “Plan”), and the Award shall
not constitute an award granted under or pursuant to the Plan. Notwithstanding
the foregoing, the terms, conditions and definitions set forth in the Plan shall
apply to the Award as though the Award had been granted under the Plan
(including but not limited to the provisions contained in Article 12 and Section
13.2 of the Plan), and the Award shall be subject to such terms, conditions and
definitions, which are hereby incorporated into this Agreement by reference. For
the avoidance of doubt, the Units shall not count towards the number of Shares
authorized for grant under Section 3.1(a) of the Plan but shall count towards
the Director Limit set forth in Section 3.4 of the Plan.


II. Vesting Schedule. Subject to the terms and conditions of this Agreement and
in consideration for services previously rendered by you, one hundred percent
(100%) of the Units shall vest upon the Grant Date (the “Vesting Date”).


III.    Form and Timing of Settlement. Any vested Units shall be settled by the
Company delivering to you an amount in cash equal to the Fair Market Value (as
defined in the Plan) of the number of Shares covered by this Award on the
applicable Deferred Payment Date that you elected pursuant to the Program.


IV.    Transferability. No benefit payable under, or interest in, this Agreement
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, your or your beneficiary’s debts, contracts, liabilities or torts;
provided, however, nothing in this Section IV shall prevent transfer (i) by
will, (ii) by applicable laws of descent and distribution or (iii) to an
Alternate Payee to the extent that a QDRO so provides, as further described in
the Program.
 
V.    No Contract for Employment. This Agreement is not an employment or service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or any Affiliate, or of the Company or any Affiliate to continue
your employment or service with the Company or any Affiliate.


VI.    Notices. Any notices provided for in this Agreement or the Program shall
be given in writing or electronically and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail or equivalent foreign postal
service, postage prepaid, addressed to you at such address as is currently
maintained in the Company’s records or at such other address as you hereafter
designate by written notice to the Company. Such notices may be given using any
automated system for the documentation of Units, such as a system using an
internet website or interactive voice response, as approved by the Company.


VII.    Nature of Grant. In accepting the Units granted hereunder, you
acknowledge, understand and agree that:


(a)    the Program is established voluntarily by the Company, are discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time;


(b)    the grant of the Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted repeatedly in the past;


(c)    your participation in the Program is voluntary;


(d)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(e)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty; and


(f)    the Units and the benefits under the Program, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.


VIII.    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
your participation in the Program. You should consult with your own personal
tax, legal and financial advisors regarding your participation in the Program
before taking any action related to the Program.


IX.    Data Privacy and Notice of Consent. You hereby expressly consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement for the purpose of implementing, administering
and managing your participation in the Program. In order for the Company to
facilitate your participation in the Program, the Company must collect and use
personal data about you. In accordance with applicable laws, reasonable security
measures will be implemented and maintained to protect the security of your
personal data; however, you understand that absolute security cannot be
guaranteed.


You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB (or any successor thereto) or any other third parties which may assist
the Company (presently or in the future) with implementing, administering, and
managing your participation in the Program to receive, possess, use, retain and
transfer your personal data, in electronic or other form, for the purpose of
implementing, administering and managing your participation in the Program. You
understand that such authorized recipients of your personal data may be located
in countries that do not provide the same level of data privacy laws and
protections as the country in which your personal data originated. Where
permitted by applicable law, you may, at any time, request access or correction
to, or destruction or data portability of your personal data by contacting the
Company. You understand that refusal or withdrawal of consent may affect your
ability to participate in the Program. For more information on the consequences
of your refusal to consent or withdrawal of consent, you understand that you may
contact the Company.


X.    Language. If you have received this Agreement or any other document
related to the Program translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.


XI.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Program
(including this Agreement) by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Program
through an online or electronic system established and maintained by the Company
or a third party designated by the Company.


XII.    Severability. The provisions of this Agreement are severable and if any
one or more are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


XIII.    Program. This Agreement is subject to all the provisions of the Program
and its provisions are hereby made a part of this Agreement, and it is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Program. In the event of
any conflict between the provisions of this Agreement and those of the Program,
the provisions of the Program shall control.


XIV.    Governing Law and Venue. The terms of this Agreement shall be governed
by the laws of the State of Delaware without giving effect to principles of
conflicts of laws. For purposes of litigating any dispute that arises hereunder,
the parties hereby submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the courts of the
State of Delaware, or the federal courts for the United States for the federal
district located in the State of Delaware, and no other courts, where this
Agreement is made and/or to be performed.


XV.    Appendix. Notwithstanding any provisions in this Agreement, Units shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Program. The Appendix constitutes part
of this Agreement.


XVI.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Units to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Program, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


XVII.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other grantee.


XVIII.    Dividend Equivalent Rights.    Each Unit granted hereunder shall be
credited with a corresponding Dividend Equivalent right, pursuant to which, if
the Company declares one or more dividends or distributions (each, a “Dividend”)
on its Common Stock with a record date which occurs during the period commencing
on the Grant Date through and including the day immediately preceding the day
that cash is delivered to you in settlement of your Units, then on the date such
Dividend is paid to the Company’s stockholders you shall be credited with an
amount equal to the amount or Fair Market Value of such Dividend which would
have been payable to you if you then held a number of Shares equal to the number
of the Shares covered by your Units as of the record date for such Dividend. Any
such Dividend Equivalents shall be credited and deemed reinvested in the Shares
as of the Dividend payment date. Dividend Equivalents shall be settled by the
Company on the Deferred Payment Date. Dividend Equivalents shall be settled by
the Company delivering to you an amount in cash equal to the Fair Market Value
of the number of Shares covered by the Dividend Equivalent right. Dividend
Equivalent rights and any amounts that may become distributable in respect
thereof shall be treated separately from the Units and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date, “Section 409A”).


XIX.    Section 409A. To the extent that this Award constitutes a “non-qualified
deferred compensation plan” within the meaning of Section 409A, this Award shall
be interpreted and operated in accordance with Section 409A. Notwithstanding any
provision of this Award to the contrary, in the event that following the grant
of any Units, the Board determines that this Award does or may violate any of
the requirements of Section 409A, the Board may adopt such amendments to the
Award or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (a) exempt the Award from the
application of Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A; provided, however, that this paragraph shall not create an
obligation on the part of the Board to adopt any such amendment, policy or
procedure or take any such other action. No payment hereunder shall be made to
you during the six (6)-month period following your “separation from service”
(within the meaning of Section 409A) to the extent that the Company determines
that paying such amount at the time set forth herein would be a prohibited
distribution under Section 409A(a)(2)(B)(i). If the payment of any such amounts
is delayed as a result of the previous sentence, then within thirty (30) days
following the end of such six (6)-month period (or, if earlier, your death), the
Company shall pay to you (or to your estate) the cumulative amounts that would
have otherwise been payable to you during such period, without interest.


XX.    Headings. This Agreement’s section headings are for convenience only and
shall not constitute a part of this Agreement or affect this Agreement’s
meaning.


XXI.    Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original copy and all of
which shall constitute one agreement.




Very truly yours,
AMGEN INC.




By: _____________________
Name:
Title:



APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
AMGEN INC. 2009 DIRECTOR EQUITY INCENTIVE PROGRAM,
AS AMENDED AND/OR RESTATED
FROM TIME TO TIME


GRANT OF RESTRICTED STOCK UNITS
(NON-U.S.)


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern any Units
granted under the Program if, under applicable law, you are a resident of, or
are deemed to be a resident of one of the countries listed below.  Furthermore,
the additional terms and conditions that govern any Units granted hereunder may
apply to you if you relocate to one of the countries listed below. Certain
capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Program and/or the Agreement to which this Appendix is
attached.


NOTIFICATIONS


This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Program. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of October
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Program because the information may be outdated when you vest in the Units
under the Program.


In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you or you may be subject to the provisions of one or more
jurisdictions.


ALL NON-U.S. JURISDICTIONS


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Your country of residence may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold cash received from participating in the Program
(including from any Dividends or Dividend Equivalents received) in a brokerage
or bank account outside of your country. You may be required to report such
accounts, assets or transactions to the tax or other authorities in your
country. You are responsible for ensuring your compliance with such regulations,
and you should speak with your personal legal advisor on this matter.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the grant, you confirm having read and understood
the Program and Agreement which were provided in the English language. You
accept the terms of those documents accordingly.


En acceptant l’attribution, vous confirmez avoir lu et compris le Program et le
Contrat, qui ont été communiqués en langue anglaise. vous acceptez les termes de
ces documents en connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. French residents and non-residents
must declare to the Customs Authorities the cash and securities they import or
export without the use of a financial institution when the value of such cash or
securities exceeds €10,000. French residents also must report all foreign bank
and brokerage accounts on an annual basis (including accounts opened or closed
during the tax year) on a specific form together with the income tax return.
Failure to comply could trigger significant penalties.


SWITZERLAND


NOTIFICATIONS


Securities Law Information.  The Award is not intended to be publicly offered in
or from Switzerland. Because this is a private offering in Switzerland, the
Units are not subject to registration in Switzerland. Neither this document nor
any other materials relating to the Units (i) constitutes a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations,
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland or (iii) have been or will be filed with, approved or supervised by
any Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority (“FINMA”).











